

116 HR 4097 IH: Afghan Women’s Inclusion in Negotiations Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4097IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Keating (for himself, Mrs. Wagner, Ms. Frankel, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report on the participation of Afghan women in negotiations and dialogue relating to
			 the Afghan peace process and a strategy for post-conflict engagement by
			 the United States in Afghanistan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Afghan Women’s Inclusion in Negotiations Act. 2.FindingsCongress finds the following:
 (1)The Women, Peace, and Security Act of 2017 was signed into law on October 6, 2017, requiring the United States Government to promote the meaningful participation of women in all aspects of overseas conflict prevention, management, and resolution, and postconflict relief and recovery efforts.
 (2)The meaningful participation of women in peace negotiations has been shown to make resulting peace agreements 35 percent more likely to last, according to the International Peace Institute, and their sustained engagement and leadership in conflict prevention and conflict resolution processes helps to promote more inclusive and democratic societies and is critical to the long-term stability of countries and regions.
 (3)The United States National Security Strategy states, governments that fail to treat women equally do not allow their societies to reach their potential and societies that empower women to participate fully in civic and economic life are more prosperous and peaceful.
 (4)Today, millions of Afghan women have voted in elections and women have a significant presence in the National Assembly, ministries, local government, and the diplomatic corps including as Afghanistan’s Ambassador to the United States.
 (5)According to the United States Institute of Peace, more than 68,000 Afghan women are employed in schools and universities, and at least 10,000 women are doctors and health care professionals.
 (6)Afghan women entrepreneurs have invested an estimated $77 million in their businesses, creating 77,000 jobs for Afghans.
 (7)In 2015, Afghanistan approved a National Action Plan on Women, Peace, and Security to increase women’s participation in peace processes and the security sector as well as address issues around protection and relief and recovery services.
 (8)In 2018, Afghanistan reaffirmed its Law to Eliminate Violence Against Women. (9)Afghan women have advocated relentlessly for peace, equality, and basic rights under the Taliban, including by educating the next generation of Afghans in underground schools and successfully negotiating with the Taliban to reopen girls’ schools, release hostages, and prevent violence.
 (10)Afghan women participated in the 2001 Bonn International Conference on Afghanistan, participated alongside then-President Karzai at the 2010 National Consultative Peace Jirga on reconciliation between the Afghan government and insurgent leaders, served on the country’s Provincial Peace Councils, and today serve on Afghanistan’s High Peace Council.
 (11)Through various coalitions, women have mobilized to demand an immediate ceasefire and their rightful seat at the table including through rallies and consultations with communities across all of Afghanistan’s provinces, including a Peace Consultative Loya Jirga which brought together politicians, tribal elders, and other prominent leaders to decide on a common approach for peace talks with the Taliban.
 (12)Over the first seven rounds of bilateral talks between the United States and the Taliban, neither the Afghan Government nor Afghan women or civil society groups were permitted to participate in the negotiations.
 3.Sense of CongressIt is the sense of Congress that— (1)corresponding with the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the U.S. Strategy on Women, Peace, and Security, the United States has a commitment to promoting the meaningful participation of women throughout the Afghan peace process;
 (2)representatives of Afghan women, youth, and other marginalized groups from rural and urban provinces and especially from those most affected by violence, should meaningfully participate and engage in all peace talks, implementation commissions, and other bodies if an agreement is reached, alongside the Government of Afghanistan, the Afghan political opposition, and the Taliban, and that their security must be protected throughout and their concerns prioritized in those respective agendas;
 (3)training and gender expertise should be made available to the United States mediators of the peace talks and all participating delegations, including one or more gender advisors with expertise in structuring inclusive peace process and conflict mediation, and who have local language skills and mediation expertise to establish a safe communication channel for engagement with and training of a diverse range of Afghan women’s groups;
 (4)financial, technical, and logistical support, including security precautions for their protection, should be provided to women delegates to the talks, mediators, peace builders, and stakeholders, enabling them to travel safely to and from the location of the peace talks and to meaningfully participate; and
 (5)a component of any international aid package that is awarded to Afghanistan as part of the peace process should be directed to programming focused on gender equality and women’s empowerment, including for efforts to ensure that implementation of the peace agreement is shaped by gender analysis, and that funds are made available as grants for local Afghan women-led and women’s empowerment organizations as well as for education and necessary services for women and girls.
			4.Report
 (a)In generalThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate not later than 30 days after the conclusion of each round of negotiations relating to the Afghan peace process an unclassified report, which may contain a classified annex, relating to the peace process.
 (b)Matters To be includedThe report required by subsection (a) shall include information, in accordance with the requirements of the Women, Peace, and Security Act of 2017 (Public Law 115–68), on—
 (1)the participation of Afghan women and the protection of their rights and gains; (2)the actions of the Department of State and other relevant Federal departments and agencies to advance the priorities described in section 3, including United States efforts to consult with and train local women-led civil society organizations and to advocate for their inclusion and participation in national, provincial, and community-level peace­build­ing, conflict prevention, and post-conflict reconciliation.
				5.Strategy for post-conflict engagement by the United States in Afghanistan
 (a)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development and other relevant Federal departments and agencies, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate not later than 120 days after a final Afghan Reconciliation Agreement is reached, a strategy for post-conflict engagement by the United States in Afghanistan to support the implementation of commitments for women and girls’ inclusion and empowerment in the Agreement, as well as to protect and promote basic human rights in Afghanistan, especially the human rights of women and girls.
 (b)Required elementsThe Secretary of State shall seek to ensure that activities carried out under the strategy— (1)employ rigorous monitoring and evaluation methodologies, including ex-post evaluation, and gender analysis as defined by the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428) and required by the U.S. Strategy on Women, Peace, and Security;
 (2)disaggregate all data collected and reported by age, gender, marital and motherhood status, disability, and urbanity, to the extent practicable and appropriate; and
 (3)adhere to the Policy Guidance on Promoting Gender Equality of the Department of State and the Gender Equality and Female Empowerment Policy of the United States Agency for International Development.
				